SIMPSON, J.
The bill in this case was filed by the appellant against the appellee for the settlement of a partnership. The answer sets up the defense that a settlement of the partnership had been made, and the only reply of the complainant is that said settlement was merely a division of the goods on hand and did not settle the partnership business.
The answer does not point out, or designate particularly, any part of the partnership business which is left unsettled, and the evidence shows that certain parties were appointed by the complainant “to make final settlement of the partnership affairs;” that they consumed eight days in going over the business with the defendant ; that they reported from time to time to the complainant; that they adjusted the accounts between the partners; that they paid off the debts of the firm; that all of the debts due to the firm were assigned to one of the partners in the settlement, and the goods were divided; and that they signed and delivered the written evidence of their work in the following words, to wit: “This is to show that R. W. Brown and A. B. Adams have this day divided, the goods of the firm of T). G-. Adkinson & J. M. Adams, factor for J. A. Adams, and made satisfactory settlement of the same.”
We think the chancellor correctly decided that the settlement was a settlement of the parnership business, and that, there boina: no evidence of fraud, accident, or mis*227take, nor of any part of the partnership business still remaining unsettled, the bill was properly dismissed. — Harris v. Harris, 132 Ala. 208, 211, 31 South. 355; Scheuer v. Berringer, 102 Ala. 216, 220, 14 South. 640; Cowan v. Jones, 27 Ala. 317, 325; Desha & Sheffield v. Smith, 20 Ala. 752.
The decree of the court is affirmed.
Tyson, O. J., and Harrison and Denson, JJ., concur.